UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7625


JACORI ANDRE CARTER,

                Plaintiff - Appellant,

          v.

D. FARMER, Correctional Officer; JOHNNY HALL, Correctional
Officer; CHRISTOPHER GILBERT, Sergeant,

                Defendants – Appellees,

          and

NURSE MEADE, LPN; TONY ADAMS, Investigator Sgt.; T. S. RAY,
Warden; C/O RAMEY, Correctional Officer; PRISON GUARD
POWERS, Correctional Officer; NURSE A. BOWENS; L. YATES,
LPN; ROLETTE, Assistant Warden; J. LAMBERT, Sergeant; R.
MULLINS, Grievance Coordinator,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:12-cv-00008-GEC-RSB)


Submitted:   March 28, 2013                 Decided:   April 9, 2013


Before DAVIS, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Jacori Andre Carter, Appellant Pro Se. Lara Kate Jacobs, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Jacori Andre Carter appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                         We

have       reviewed    the    record    and   find      no     reversible    error.

Accordingly, we deny Carter’s motion to appoint counsel, and we

affirm for the reasons stated by the district court. *                  Carter v.

Farmer, No. 7:12-cv-00008-GEC-RSB (W.D. Va. Sept. 7, 2012).                      We

dispense      with     oral   argument    because       the    facts   and    legal

contentions      are   adequately      presented   in    the    materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




       *
       We reject Carter’s challenge to the district court’s
refusal to sanction Defendants for their alleged spoliation of
evidence.



                                         3